Citation Nr: 0947689	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a shrapnel scar 
under the jaw.   
 
2.  Entitlement to service connection for a scar of the left 
cheek.   
 
3.  Entitlement to an initial higher (compensable) rating for 
a shrapnel scar of the right shoulder.   
 
4.  Entitlement to an initial higher (compensable) rating for 
a shrapnel scar of the left leg.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Air Force from 
September 1977 to September 1981.  He also had additional 
service in the Army National Guard, including a verified 
period of active duty from October 1986 to February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that, in pertinent part, granted service connection and a 
noncompensable rating for a shrapnel scar of the right 
shoulder, effective May 10, 2000, and granted service 
connection and a noncompensable rating for a shrapnel scar of 
the left leg, effective May 10, 2000.  By this decision, the 
RO also denied service connection for PTSD, a shrapnel scar 
under the jaw, a scar of the left cheek, and for numbness of 
the left leg.  In April 2005, the Veteran testified at a 
Travel Board hearing sitting at the RO.  

In August 2005, the Board, in pertinent part, remanded the 
issues of entitlement to service connection for PTSD; 
entitlement to service connection for a shrapnel scar under 
the jaw; entitlement to service connection for a scar of the 
left cheek; and entitlement to service connection for 
numbness of the left leg, as well as the issues of 
entitlement to initial higher (compensable) rating for a 
shrapnel scar under the jaw and entitlement to an initial 
higher (compensable) rating for a scar of the left cheek, for 
further development.  

An August 2005 RO decision granted service connection and a 
10 percent rating for PTSD, effective May 29, 2009, and 
granted service connection and a 10 percent rating for left 
leg focal neuropathy on the lateral calf area (claimed as 
numbness of the left leg), effective May 10, 2000.  
Therefore, those issues are no longer on appeal.  

In February 2003 and February 2004 statements, the Veteran 
appears to have raised issues of whether there was clear and 
unmistakable error (CUE) in "all previous decisions" 
regarding his claims.  Any such issues are not before the 
Board at this time and are referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for a 
shrapnel scar under the jaw and entitlement to service 
connection for a scar of the left cheek, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's scar of the right shoulder is manifested by 
a 2 cm well healed, flesh colored, flat, scar without 
induration, adherence to underlying skin, inflexibility of 
the skin, inflammation, edema, or keloid formation, that is 
not tender or painful.  The scar is superficial and not deep 
and does not result in limitation of motion.  

2.  The Veteran's shrapnel scar of the left leg is manifested 
by a 4 cm well healed, flesh colored, flat, scar without 
induration, adherence to underlying skin, inflexibility of 
skin, inflammation, edema, or keloid formation, that is not 
tender or painful.  The scar is superficial and not deep and 
does not result in limitation of motion.  




CONCLUSIONS OF LAW

1.  The criteria for an initial higher (compensable rating) 
for a shrapnel scar of the right shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2009).  

2.  The criteria for an initial higher (compensable) rating 
for a shrapnel scar of the left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2001 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
and in June 2002, April 2004, September 2005, and July 2007 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claims 
for higher ratings, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The July 2007 letter 
(noted above) also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in August 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial ratings assigned 
following the grants of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; post-service records from Tripler Army 
Medical Center; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; post-service 
records from Tripler Army Medical Center; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a maximum 10 percent rating 
is warranted for superficial poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A maximum 10 percent rating is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may be rated based on limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were also amended effective August 30, 
2002 and again in October 2008.   The October 2008 revisions 
are applicable to application for benefits received by the VA 
on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case the Veteran filed his 
claim in May 2000.  Therefore, only the pre-2002 and pre-
October 2008 versions of the schedular criteria are 
applicable.  

I.  Shrapnel Scar of the Right Shoulder

Private treatment records dated from March 2000 to December 
2000 show treatment for disorders including right shoulder 
disorders.  Such records do not refer to a shrapnel scar of 
the right shoulder.  

A November 2000 VA neurological examination report noted that 
the Veteran was in the Air Force from 1977 to 1980 and that 
he was in the Army National Guard from that time to the 
present.  He reported that in 1989, he was on a training 
exercise when he was struck by a grenade simulator which was 
shot at and hit him in the right clavicle and hyperextended 
his neck backwards.  He stated that he was thrown backwards 
over a log and struck the ground.  It was noted that the 
projectile fell to his left side near his left lower leg and 
exploded in the area throwing stone and debris into his leg.  
The Veteran reported that he currently had pain in his right 
shoulder.  The examiner reported that the Veteran had a small 
scar on his "left" clavicle (presumably his right clavicle) 
which was well healed and less than 0.5 cm in size.  The 
examiner stated that the scar was non-disfiguring and that 
there was no evidence of keloid formation.  The diagnoses 
included multiple scars from an injury from a grenade 
simulator projectile and stoning shrapnel, non-disfiguring, 
and barely perceptible without residual.  

A March 2002 VA treatment report did not refer to a shrapnel 
scar of the right shoulder.  

The most recent May 2009 VA scars examination report noted 
that the Veteran reported that he served from October 1986 to 
February 2007 and that he retired as a reservist in 2006.  
The Veteran indicated that he had a right shoulder scar from 
an impact simulator hitting his shoulder in 1986.  He stated 
that he had no pain or neuropathy and that the scar caused no 
effect on his daily activities.  The examiner reported that 
the Veteran had a 2 cm well healed, non-tender, flesh 
colored, flat, scar on his right shoulder.  The examiner 
indicated that the scar was superficial and without 
induration, adherence to underlying skin, inflexibility of 
the skin, inflammation, edema, or keloid formation.  The 
examiner stated that the scar did not limit motion of the 
Veteran's right shoulder.  The diagnoses included right 
shoulder scar from an impact simulator hitting the Veteran's 
shoulder in 1986 with no pain or neuropathy and no effect on 
work or daily activities.  A photograph of the shrapnel scar 
of the right shoulder was also included with the examination.  

The medical evidence supports the current noncompensable (0 
percent) rating for a shrapnel scar of the right shoulder 
under Diagnostic Codes 7803, 7804, or 7805 of either the old 
or new criteria.  The Veteran has not been shown to have a 
poorly nourished scar with repeated ulceration, a tender or 
painful scar, or an unstable scar.  Additionally, the 
evidence does not satisfy the criteria for a compensable 
rating under the new criteria of 7801, as the Veteran has not 
been shown to have a deep scar and the area of the scarring 
does not exceed six square inches.  The most recent May 2009 
VA scars examination report noted that the Veteran had a 2 cm 
well healed, flesh colored, flat, scar on his right shoulder 
that was non-tender.  The examiner also indicated that the 
scar was superficial and without induration, adherence to 
underlying skin, inflexibility of the skin, inflammation, 
edema, or keloid formation.  The prior November 2000 VA 
neurological examination report noted that the Veteran had a 
small scar on his "left" clavicle (presumably his right 
clavicle) which was well healed and less than 0.5 cm in size.  
The examiner stated that the scar was non-disfiguring and 
that there was no evidence of keloid formation.  Further, 
there is no functional impairment as would warrant 
consideration of Diagnostic Code 7805 under either the old or 
new criteria.  As the requirements for a compensable rating 
are not met, a noncompensable rating is proper pursuant to 38 
C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the Veteran's 
shrapnel scar of the right shoulder at any point during the 
course of the claim, and the claim for a compensable rating 
is denied.  See Fenderson, supra.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect that the 
Veteran's shrapnel scar of the right shoulder, alone, has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

II.  Shrapnel Scar of the Left Leg.  

The Board observes that the Veteran is also service-connected 
for left leg focal neuropathy on the lateral calf area 
(claimed as numbness of the left leg).  In the discussion 
below, the Board is solely addressing the issue of 
entitlement to an initial higher rating for a shrapnel scar 
of the left leg.  

Private treatment records dated from March 2000 to December 
2000 show treatment for several disorders.  Such records do 
not refer to a shrapnel scar of the left leg.  

A November 2000 VA neurological examination report noted that 
the Veteran was in the Air Force from 1977 to 1980 and that 
he was in the Army National Guard from that time to the 
present.  He reported that in 1989, he was on a training 
exercise when he was struck by a grenade simulator which was 
shot at and hit him in the right clavicle and hyperextended 
his neck backwards.  He stated that he was thrown backwards 
over a log and struck the ground.  It was noted that the 
projectile fell to his left side near his left lower leg and 
exploded in the area throwing stone and debris into his leg.  
The Veteran reported that he had periodic numbness in his 
left lower leg in the area of Muscle Group XII.  

The examiner reported that the Veteran had a very small scar 
in the mid aspect of his lateral anterior lower extremity, 
which was dime-sized, at most, and barely perceptible.  The 
examiner further indicated that, as described, the Veteran 
had a very small scar that was a dime to a nickel size in his 
lateral left anterior lower extremity.  The examiner stated 
that the scar was non-tender and that there was no evidence 
of keloid formation.  It was noted that the scar was barely 
perceptible.  The examiner related that sensation was well 
maintained throughout with no dermatonal deficits that could 
be appreciated.  The diagnoses included multiple scars from 
an injury from a grenade simulator projectile and stoning 
shrapnel, non-disfiguring, and barely perceptible without 
residual.  

A March 2002 VA treatment report did not refer to a shrapnel 
scar of the left leg.  

The most recent May 2009 VA scars examination report noted 
that the Veteran reported that he served from October 1986 to 
February 2007 and that he retired as a reservist in 2006.  He 
reported that he had a left leg scar from an impact simulator 
hitting his leg in 1986.  The Veteran stated that he had no 
pain, but that he did have numbness and no feeling in the 
lateral calf area.  He indicated that his scar had no effect 
on his work or daily activities.  The examiner reported that 
the Veteran had a 4 cm well healed, non-tender, flesh 
colored, flat, superficial, punctuate, scar on the left calf.  
The examiner indicated that the scar was superficial and 
without induration, adherence to underlying skin, 
inflexibility of the skin, inflammation, edema, or keloid 
formation.  The examiner stated that the scar did not limit 
motion of the Veteran's left calf.  The diagnoses included 
left leg scar from an impact simulator hitting the leg in 
1986.  The examiner indicated that the Veteran had no pain, 
but that he did have numbness/no feeling in the lateral calf 
area.  The examiner commented that the scar had no effect on 
the Veteran's work or daily activities.  A photograph of the 
shrapnel scar of the left calf was also included with the 
examination.  

The medical evidence supports the current noncompensable (0 
percent) rating for a shrapnel scar of left leg under 
Diagnostic Codes 7803, 7804, or 7805 of either the old or new 
criteria.  The Veteran has not been shown to have a poorly 
nourished scar with repeated ulceration, a tender or painful 
scar, or an unstable scar.  Additionally, the evidence does 
not satisfy the criteria for a compensable rating under the 
new criteria of 7801, as the Veteran has not been shown to 
have a deep scar and the area of the scarring does not exceed 
six square inches.  The most recent 
May 2009 VA examination report indicated that the Veteran had 
a 4 cm well healed, non-tender, flesh colored, flat, 
superficial, punctuate, scar on the left calf.  The examiner 
indicated that the scar was superficial and without 
induration, adherence to underlying skin, inflexibility of 
the skin, inflammation, edema, or keloid formation.  The 
prior November 2000 VA neurological examination report noted 
that the Veteran had a very small scar that was a dime to a 
nickel size in his lateral left anterior lower extremity.  
The examiner stated that the scar was non-tender and that 
there was no evidence of keloid formation.  It was noted that 
the scar was barely perceptible.  Further, there is no 
functional impairment as would warrant consideration of 
Diagnostic Code 7805 under either the old or new criteria.  
As the requirements for a compensable rating are not met, a 
noncompensable rating is proper pursuant to 38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the Veteran's 
shrapnel scar of the left leg at any point during the course 
of the claim, and the claim for a compensable rating is 
denied.  See Fenderson, supra.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect that the 
Veteran's shrapnel scar of the left leg, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An initial higher (compensable) rating for a shrapnel scar of 
the right shoulder is denied.  

An initial higher (compensable) rating for a shrapnel scar of 
the left leg is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for a shrapnel scar under the jaw and entitlement 
to service connection for a scar of the left cheek.  The 
Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

This case was previously remanded by the Board in August 
2005, partly to schedule the Veteran for a VA examination to 
identify any scars present on the left side of the Veteran's 
face or under his jaw.  The Board requested that the examiner 
offer an opinion as to whether it is as likely as not that 
any currently diagnosed scars of the left side of the 
Veteran's face or under his jaw are related to his periods of 
service, to include a July 1986 incident in which a grenade 
simulator exploded.  

The Board observes that the Veteran was afforded a VA scars 
examination in May 2009.  The examiner reported that the 
Veteran's claims file was not available.  The examiner did 
not discuss whether the Veteran had a shrapnel scar under the 
jaw or whether he had a scar of the left cheek.  

The Board observes that the Veteran's claims file includes 
references to possible scars on the Veteran's face or 
possibly under the jaw.  

For example, a November 1982 treatment entry from Hickam Air 
Force Base, apparently not during a period of active duty for 
training or inactive duty training, noted that the Veteran 
suffered first and second degree burns on his face.  The 
diagnosis was first and second degree burns of the right and 
left face.  

The Veteran's service treatment records indicate that he 
suffered shrapnel wounds in July 1986.  A July 1986 emergency 
care and treatment report noted that the Veteran suffered 
shrapnel wounds of the chest and leg.  Another July 1986 
emergency care and treatment report, the next day, reported 
that the Veteran suffered shrapnel wounds to the left 
anterior neck and the "right" anterior tibial region.  An 
additional July 1986 emergency care and treatment report 
noted that the Veteran had shrapnel wounds to the right 
shoulder and collarbone and the left shin.  A February 1987 
treatment entry noted that the Veteran had a facial scar 
approximately one and a half inches on the right side of the 
jaw from a bullet wound.  The examiner indicated that the 
Veteran had a small superficial first degree burn on the 
right side of his cheek.  

A July 1998 examination report, apparently for National Guard 
purposes, indicated that the Veteran had scars including 
scars of the right brow and the left upper lip.  

The Board notes that the August 2005 remand specifically 
requested that the examiner identify any scars present on the 
left side of the Veteran's face or under his jaw.  The May 
2009 VA scars examination report (noted above) did not 
discuss whether there were scars on the left side of the 
Veteran's face or under his jaw.  As noted above, there is 
evidence in the claims file of possible facial or neck scars.  
The Board also notes that the VA examiner did not review the 
Veteran's claims file.  Thus, unfortunately, the case must 
again be remanded to obtain an additional opinion in this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board notes that the August 2005 remand also 
requested that an attempt should be made to verify the 
Veteran's periods of active duty for training and inactive 
duty training in the Army National Guard.  Although the RO 
made several attempts to verify such service, the dates of 
the Veteran's periods of active duty for training and 
inactive duty training have still not been verified.  
Additionally, the service personnel records that are 
available indicate that the Veteran had service in the Army 
National Guard until at least November 2004.  The Board notes 
that there are no service treatment reports of record 
subsequent to 1998.  Therefore, it appears that all of the 
Veteran's treatment records for his National Guard service 
are not of record.  The Board observes that such information 
would affect both of his service connection claims.  
Therefore, an attempt should be made to verify the Veteran's 
periods of active duty for training and inactive training 
with the Air National Guard and to obtain any additional 
available service medical records.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all of the Veteran's periods of 
active duty for training and inactive duty 
training in the Army National Guard.  Also 
request that a search be conducted for all 
medical records pertaining to the veteran 
during his National Guard service.  If 
more details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

2.  Ask the Veteran to identify all 
medical providers who have treated him for 
a shrapnel scar under the jaw or a scar on 
his left cheek, since his separation from 
service.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed shrapnel scar under the jaw and 
scar of the left cheek.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
and identify all current scars under the 
Veteran's jaw or on the left side of his 
face.  Based on a review of the claims 
file, examination of the Veteran, and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is as likely as not (50 percent or greater 
probability) that any diagnosed scars 
under the Veteran's jaw or on the left 
side of his face are etiologically related 
to his periods of service, to specifically 
include the July 1986 incident in which a 
grenade simulator exploded.  

4.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for a shrapnel scar under the 
jaw and for a scar of the left cheek.  If 
any benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


